IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                    NO. 549
                                :
APPOINTMENT OF THE CHAIR OF THE :                    Judicial Administration Docket
LEGISLATIVE REAPPORTIONMENT     :
COMMISSION                      :
                                :


                                         ORDER


PER CURIAM



         AND NOW, this 3rd day of May, 2021, pursuant to Article II, Section 17(b) of the

Pennsylvania Constitution, Mark A. Nordenberg of Allegheny County is hereby appointed

as Chair of the Pennsylvania Legislative Reapportionment Commission.